Exhibit 10.4

 

[Estate]

Lock-Up Agreement

 

April     , 2005

 

Bear, Stearns & Co. Inc.

As Representative of the several

Underwriters referred to below

c/o Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, New York 10179

Attention: Equity Capital Markets

 

The Greenbrier Companies, Inc. Lock-Up Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) relates to the proposed public offering
(the “Offering”) by The Greenbrier Companies, Inc., a Delaware corporation (the
“Company”), of its common stock, $.001 par value (the “Stock”).

 

In order to induce you and the other underwriters for which you act as
representative (the “Underwriters”) to underwrite the Offering, the undersigned
hereby agrees that, without the prior written consent of Bear, Stearns & Co.
Inc. (“Bear Stearns”), during the period from the date hereof (i) until ninety
(90) days from the date of the final prospectus for the Offering, or (ii) if the
date of the final prospectus for the Offering is not prior to June 19, 2005,
until June 19, 2005 (the “Lock-Up Period”), the undersigned (a) will not,
directly or indirectly, offer, sell, agree to offer or sell, solicit offers to
purchase, grant any call option or purchase any put option with respect to,
pledge, borrow or otherwise dispose of any Relevant Security (as defined below),
and (b) will not establish or increase any “put equivalent position” or
liquidate or decrease any “call equivalent position” with respect to any
Relevant Security (in each case within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder), or otherwise enter into any swap, derivative or other
transaction or arrangement that transfers to another, in whole or in part, any
economic consequence of ownership of a Relevant Security, whether or not such
transaction is to be settled by delivery of Relevant Securities, other
securities, cash or other consideration; provided, however, that the foregoing
restrictions shall not preclude or otherwise limit (i) the exercise of an option
to purchase Stock previously granted to the undersigned by the Company, (ii) the
transfer to the Company of Stock in connection with an exercise of an option to
purchase Stock solely to pay the option exercise price or any taxes required to
be withheld by the Company to the extent such transfer is permitted to satisfy
such obligations pursuant to the Company’s equity compensation plans or the
agreement pursuant to which such option was granted and so long as such transfer
does not result in a sale of Stock to the public, (iii) a bona fide gift of
Stock approved by Bear Stearns so long as the recipient of such Stock agrees in
writing to be bound by the restrictions of this Lock-Up Letter Agreement or,
(iv) the sale of Stock to the Company as contemplated by that certain Stock
Purchase Agreement among the undersigned, William A. Furman and the Company, or
(v) the pledge of up to 750,000 shares of Stock by the undersigned to secure a
loan of up to $5.0 million in principal amount; provided as to (iii) above, each
resulting transferee of

 

--------------------------------------------------------------------------------


 

Relevant Securities executes and delivers to you an agreement satisfactory to
you certifying that such transferee is bound by the terms of this Agreement and
has been in compliance with the terms hereof since the date first above written
as if it had been an original party hereto.  As used herein “Relevant Security”
means the Stock, any other equity security of the Company or any of its
subsidiaries and any security convertible into, or exercisable or exchangeable
for, any Stock or other such equity security.

 

The undersigned hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Relevant Securities to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, Relevant Securities for which the undersigned is the record holder and, in
the case of Relevant Securities for which the undersigned is the beneficial but
not the record holder, agrees during the Lock-Up Period to cause the record
holder to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities.  The undersigned hereby further agrees that, without
the prior written consent of Bear Stearns, during the Lock-up Period the
undersigned (x) will not file or participate in the filing with the Securities
and Exchange Commission of any registration statement, or circulate or
participate in the circulation of any preliminary or final prospectus or other
disclosure document with respect to any proposed offering or sale of a Relevant
Security and (y) will not exercise any rights the undersigned may have to
require registration with the Securities and Exchange Commission of any proposed
offering or sale of a Relevant Security.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms.  Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof.  Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  Delivery of a signed copy of this letter by facsimile
transmission shall be effective as delivery of the original hereof.

 

 

Very truly yours,

 

 

 

/s/ George L. Chelius

 

 

 

 

George L. Chelius, not in his individual capacity but solely as Executor of the
Will and Estate of Alan James

 

 

 

 

 

/s/ Eric Epperson

 

 

 

 

Eric Epperson, not in his individual capacity but solely as Executor of the Will
and Estate of Alan James

 

2

--------------------------------------------------------------------------------


 

[Furman]

Lock-Up Agreement

 

April     , 2005

 

Bear, Stearns & Co. Inc.

As Representative of the several

Underwriters referred to below

c/o Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, New York 10179

Attention: Equity Capital Markets

 

The Greenbrier Companies, Inc. Lock-Up Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) relates to the proposed public offering
(the “Offering”) by The Greenbrier Companies, Inc., a Delaware corporation (the
“Company”), of its common stock, $.001 par value (the “Stock”).

 

In order to induce you and the other underwriters for which you act as
representative (the “Underwriters”) to underwrite the Offering, the undersigned
hereby agrees that, without the prior written consent of Bear, Stearns & Co.
Inc. (“Bear Stearns”), during the period from the date hereof until ninety (90)
days from the date of the final prospectus for the Offering (the “Lock-Up
Period”), the undersigned (a) will not, directly or indirectly, offer, sell,
agree to offer or sell, solicit offers to purchase, grant any call option or
purchase any put option with respect to, pledge, borrow or otherwise dispose of
any Relevant Security (as defined below), and (b) will not establish or increase
any “put equivalent position” or liquidate or decrease any “call equivalent
position” with respect to any Relevant Security (in each case within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder), or otherwise enter into any swap,
derivative or other transaction or arrangement that transfers to another, in
whole or in part, any economic consequence of ownership of a Relevant Security,
whether or not such transaction is to be settled by delivery of Relevant
Securities, other securities, cash or other consideration; provided, however,
that the foregoing restrictions shall not preclude or otherwise limit (i) the
exercise of an option to purchase Stock previously granted to the undersigned by
the Company, (ii) the transfer to the Company of Stock in connection with an
exercise of an option to purchase Stock solely to pay the option exercise price
or any taxes required to be withheld by the Company to the extent such transfer
is permitted to satisfy such obligations pursuant to the Company’s equity
compensation plans or the agreement pursuant to which such option was granted
and so long as such transfer does not result in a sale of Stock to the public or
(iii) a bona fide gift of Stock approved by Bear Stearns so long as the
recipient of such Stock agrees in writing to be bound by the restrictions of
this Lock-Up Letter Agreement; provided as to (iii) above, each resulting
transferee of Relevant Securities executes and delivers to you an agreement
satisfactory to you certifying that such transferee is bound by the terms of
this Agreement and has been in compliance with the terms hereof since the date
first above written as if it had been an original party hereto.  As used herein
“Relevant Security” means the Stock, any other equity security of the Company or
any of its

 

--------------------------------------------------------------------------------


 

subsidiaries and any security convertible into, or exercisable or exchangeable
for, any Stock or other such equity security.

 

If:

 

(1) during the period that begins on the date that is 15 calendar days plus 3
business days before the last day of the Lock-Up Period and ends on the last day
of the Lock-Up Period, the Company issues a earnings release or material news or
a material event relating to the Company occurs; or

 

(2) prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results during the 16-day period beginning on the last day
of the Lock-Up Period, the restrictions imposed by this Agreement shall continue
to apply until the expiration of the date that is 15 calendar days plus 3
business days after the date on which the issuance of the earnings release or
the material news or material event occurs; provided, however, this paragraph
will not apply if, within 3 days of the termination of the Lock-Up Period, the
Company delivers to Bear Stearns a certificate, signed by the Chief Financial
Officer or Chief Executive Officer of the Company, certifying on behalf of the
Company that the Company’s shares of Stock are, as of the date of delivery of
such certificate, “actively traded securities,” as defined in Regulation M, 17
CFR 242.101(c)(1).

 

The undersigned hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Relevant Securities to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, Relevant Securities for which the undersigned is the record holder and, in
the case of Relevant Securities for which the undersigned is the beneficial but
not the record holder, agrees during the Lock-Up Period to cause the record
holder to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities.  The undersigned hereby further agrees that, without
the prior written consent of Bear Stearns, during the Lock-up Period the
undersigned (x) will not file or participate in the filing with the Securities
and Exchange Commission of any registration statement, or circulate or
participate in the circulation of any preliminary or final prospectus or other
disclosure document with respect to any proposed offering or sale of a Relevant
Security and (y) will not exercise any rights the undersigned may have to
require registration with the Securities and Exchange Commission of any proposed
offering or sale of a Relevant Security.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms.  Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof.  Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.

 

2

--------------------------------------------------------------------------------


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  Delivery of a signed copy of this letter by facsimile
transmission shall be effective as delivery of the original hereof.

 

 

Very truly yours,

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

3

--------------------------------------------------------------------------------